Case: 15-40967      Document: 00513473173         Page: 1    Date Filed: 04/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 15-40967                          April 20, 2016
                                 Conference Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DANIEL LEE DUGAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:14-CR-26-1


Before REAVLEY, ELROD, and HAYNES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Daniel Lee Dugan
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Dugan has filed a response. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein, as well as
Dugan’s response.       We concur with counsel’s assessment that the appeal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40967   Document: 00513473173    Page: 2   Date Filed: 04/20/2016


                               No. 15-40967

presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                    2